Exhibit AMENDMENT #1 to the OLED PATENT LICENSE AGREEMENT (originally effective as of April 19, 2005) by and between Samsung SDI Co., Ltd. (“SDI”) and Universal Display Corporation (“UDC”) This Amendment #1 shall amend and modify, to the extent of any inconsistency, the provisions of the above-referenced OLED Patent License Agreement (the “Agreement”).The effective date of this Amendment #1 is January 1, 1. Section 5.3 of the Agreement is hereby amended to change the currency exchange rate specified therein from “the exchange rate as published in The Wall Street Journal on the last business day of the [The confidential material contained herein has been omitted and has been separately filed with the Commission.] for which payment is being made,” to “the Korea Exchange Bank (KEB) Basic Rate as last quoted on the final business day of the [The confidential material contained herein has been omitted and has been separately filed with the Commission.] with respect to which the relevant Royalty Report is made; provided, however, that actual payment of the royalty shall be made within sixty (60) days following the end of each [The confidential material contained herein has been omitted and has been separately filed with the Commission.] pursuant to Section 4.4.” 2. All other terms and conditions of the Agreement, as previously amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties by their duly authorized representatives have agreed to this Amendment #1: Samsung SDI Co., Ltd. Universal Display Corporation By: /s/ Jae Wan Chi By: /s/ Steven V. Abramson Name: Jae Wan Chi Name: Steven V. Abramson Title: Executive Vice President Title: President Date:July 30th, 2008 Date:May 28th, Universal Display/Samsung SDI Confidential Page
